
	
		I
		112th CONGRESS
		2d Session
		H. R. 5283
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Mr. Reed introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to enhance the
		  clinical trial registry data bank reporting requirements and enforcement
		  measures.
	
	
		1.Enhancing clinical trial
			 registry data bank reporting requirements and enforcement measures
			(a)Clarification
			 that clinical trial registry data bank requirements apply regardless of trial
			 outcomesSection
			 402(j)(1)(A)(i) of the Public Health Service Act (42 U.S.C. 282(j)(1)(A)(i)) is
			 amended by inserting before the period at the end the following ,
			 whether or not such a clinical trial results in a positive or negative
			 outcome.
			(b)Application to
			 grants from Department of DefenseSection 402(j)(5)(A)(i) of such
			 Act (42 U.S.C. 282(j)(5)(A)(i)) is amended by inserting the Department
			 of Defense or after agency of.
			(c)Enhanced
			 enforcementSection
			 402(j)(5)(A) of such Act (42 U.S.C. 282(j)(5)(A)) is amended by adding at the
			 end the following new clause:
				
					(v)Enhanced
				enforcementAfter the 30-day
				period described in clause (iii), if the head of an agency referred to in
				clause (i), as applicable, verifies that a grantee has not submitted clinical
				trial information as described in clause (ii), with respect to an applicable
				clinical trial that is funded in whole or in part by a grant from the agency,
				such grantee—
						(I)shall not be
				eligible to receive any remaining funding for the grant or funding for a future
				Federal grant until such time as the grantee comes into compliance with all
				applicable reporting requirements under this subsection; and
						(II)shall be liable
				to the United States for repayment of any amount provided under the grant for
				the clinical trial for which the grantee failed to comply with such reporting
				requirements.
						.
			
